                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

        Richard Todd York,            )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:18-cv-00568-FDW
                  vs.                 )
                                      )
        Eric A. Hooks, et al,         )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 4, 2019 Order.

                                               January 4, 2019
